Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US Pub. 2018/0202667) (new cited).
Regarding claim 1, Cheng discloses a dynamic heat adjustment of a spectral power distribution configurable cooking instrument comprising: a support (110) configured to hold a food product; an infrared (IR) source (218) arranged relative to the support and operable to direct IR energy to the food product on the support; a light source (242) arranged relative to the support and operable to illuminate the food product on the support while the IR source operates to direct IR energy; a camera (118 or 222) that operates to capture images of the food product on the support; and a Note: the limitations “bread product” is intended use of the structure).
Regarding claim 2, Cheng discloses the processor (206) operates the IR source (218) to terminate operation directing IR energy when the predetermined toasting level is reached (Fig. 2; Par. 29 and 61-65).
Regarding claim 3, Cheng discloses the processor (206) comprises calculating a difference image using a current acquired image of the imaged from the camera (118 or 222) and evaluating the difference image based upon predetermined toasting level (Par. 61-65). 
Regarding claim 24, Cheng discloses the light source (242) operates to illuminate the food product on the support (110) and the cameras (118 or 222) to capture images of the food product on the support (110)  while the IR source simultaneously operates to direct IR energy to the food product on the support (Par. 50-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2018/0202667) in view of Willett (WO 2016/131109) (previously cited).
Regarding claim 4-8, Cheng discloses substantially all features of the claimed invention as set forth above including the processor (206) and the camera (118 or 222) except the processor isolates pixels associated with the bread product in each of the images received from the camera, and evaluates the isolated pixels of the difference image based upon the predetermined toasting level.  Willett discloses the processor (17) isolates pixels associated with the bread product in each of the images received from the camera (16), and evaluates the isolated pixels of the difference image based upon the predetermined toasting level (Page 8, Lines 14-23; Page 9, Lines 11-25; Page 
Regarding claim 9, Willett discloses the processor (17) applies edge detection to the captured images from the camera (16) to isolate pixels in each of the images associated with the bread product (Fig. 3; Page 5, Lines 17-18).
Regarding claims 10-11, Willett discloses the processor (17) receives an input indicative of the predetermined toasting level (Page 9, Lines 20-25; Page 12, Lines 26-30).
Regarding claim 20, Cheng discloses the heating source (218) is the infrared (IR) source.  Willett discloses the support (2) is a conveyor operable to receive the bread product and move the bread product into a position relative to the heating source (3 and 4), the processor (17) operates the conveyor to move the bread product away from the heating source when the predetermined toasting level is reached (Page 2, Line 4 to Page 4, Line 4; Page 6, Lines 4-8).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2018/0202667) in view of Bauer et al. (US Pub. 2019/0167040)  (previously cited).
Regarding claim 12, Cheng discloses substantially all features of the claimed invention as set forth above except the processor is communicatively connected to a kitchen management system which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor.  Bauer et al. discloses the processor (24) is communicatively connected to a kitchen management system (20) which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor (Par. 24-5 and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Cheng, the processor is communicatively connected to a kitchen management system which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor, as taught by Bauer et al., for the purpose of providing the kitchen management system for customer to order the food product.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2018/0202667) in view of Bhogal et al. (US Pub. 2016/0327281) (cited by applicant).
Regarding claims 13-14, Cheng disclose substantially all features of the claimed invention as set forth above including from Cheng, the light source (242) except the light source is a white light source and the light source provides light energy limited to .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2018/0202667) in view of Khosla et al. (US Pub. 2014/0322408) (cited by applicant).
Regarding claim 15, Cheng discloses substantially all features of the claimed invention as set forth above except the images of the bread are grayscale.  Khosla et al. discloses the images of the bread are grayscale (Par. 46 and 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Cheng, the images of the bread are grayscale, as taught by Khosla et al., for the purpose of grayscale information in a format ready for control of the imaging device.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub. 2018/0202667) in view of Fields et al. (US Pub. 2016/0120362)  (previously cited).
Regarding claim 19, Cheng discloses substantially all features of the claimed invention as set forth above including the support (110) to hold the food product relative to the IR Source (218) except the support is a tray configured to hold the bread product .
Allowable Subject Matter
Claims 21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/20/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761